Citation Nr: 1542334	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  09-29 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for dextroscoliosis of the thoracic spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1992 to February 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This claim was previously before the Board in January 2013, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration. 

The separate issue of entitlement to service connection for headaches, to include as secondary to a service-connected spine disorder, was also remanded by the Board in January 2013.  In a July 2013 rating decision, service connection was granted and an initial noncompensable evaluation was assigned effective May 19, 2005, followed by a 30 percent evaluation from June 26, 2013.  Therefore, the issue of entitlement to service connection for headaches, to include as secondary to a service-connected spine disorder, has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In addition to the paper claims file, there are documents located in the Veterans Benefits Management System (VBMS) and the Virtual VA (VVA) paperless claims processing system.  Other than the Veteran's representative's appellate brief, the documents in VBMS are duplicative of those in the paper claims file.  The VVA electronic folder contains documents that are either irrelevant or duplicative of those in VBMS and the paper claims file.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.



FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected dextroscoliosis of the thoracic spine was manifested by forward flexion from 80 to 90 degrees, with tenderness but no objective evidence of pain; it was not manifested by forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for service-connected dextroscoliosis of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim seeking entitlement to an evaluation in excess of 20 percent for service-connected dextroscoliosis of the thoracic spine, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's May 2007 and October 2008 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also advised the Veteran of the type of information and evidence needed to establish an increased disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the Veteran's claim seeking an increased disability rating for service-connected dextroscoliosis of the thoracic spine.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all available post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In June 2007 and June 2013, the Veteran was afforded VA thoracolumbar spine examinations.  38 C.F.R. § 3.159(c)(4).  Although the 2007 examiner did not review the claims file, the 2013 examiner did.  These examinations were conducted to determine the severity of her service-connected dextroscoliosis of the thoracic spine.  Both VA examiners interviewed and examined the Veteran, and documented their diagnostic findings in corresponding examination reports.  In assessing the severity of the Veteran's service-connected dextroscoliosis of the thoracic spine, both examiners thoroughly described the Veteran's thoracolumbar spine symptomatology and addressed the functional impact of the Veteran's dextroscoliosis of the thoracic spine upon ordinary conditions of daily life and work.  All observations made in the examination reports took into account the Veteran's statements and treatment records.  This allowed for two fully-informed evaluations of the Veteran's dextroscoliosis of the thoracic spine.  Although the 2013 examiner stated that an opinion on whether pain, incoordination, weakness, and fatigability cause additional functional limitation was impossible, the examiner provided all the findings to do just that:  findings regarding additional limitation of motion upon repetition, findings related to strength, weakness, spasms, and fatigability, and a full history of the Veteran's lay statements regarding the effects of that functional loss, to include effects on her daily occupational and social activities.  Collectively, the Board finds that both VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that either examination was inadequate. 

There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected dextroscoliosis of the thoracic spine has been assigned a 20 percent evaluation under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).  Diagnostic Code 5237, for lumbosacral or cervical strain, applies the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2015).  The Veteran's 20 percent evaluation reflects forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V (2015).  Furthermore, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (4).

If there is evidence of  Intervertebral Disc Syndrome (IVDS), VA is directed to evaluate a thoracic spine disorder under either the General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the Formula for Rating IVDS, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum 60 percent evaluation is warranted and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For the purposes of evaluating disabilities under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note 1.

For the reasons discussed below, the Board finds that the Veteran's disability picture and symptomatology concerning her service-connected dextroscoliosis of the thoracic spine is appropriately compensated by the currently assigned 20 percent evaluation and that an evaluation in excess of 20 percent is not warranted at any time during the course of the appeal. 

In April 2007, the Veteran filed her present claim seeking an evaluation in excess of 20 percent for dextroscoliosis of the thoracic spine.  At that time, she asserted that her condition had worsened and that her entire back/spine hurt.  

In May, August, and December 2006 VA treatment records, the Veteran reported with a history of scoliosis and low back pain.  

In June 2007, the Veteran underwent a VA thoracolumbar spine examination.  During the examination, the Veteran reported having moderate back pain which occurred approximately twice a week and which lasted several hours in duration.  She also reported that she was limited to walking one to three miles.  The Veteran denied a history of fatigue, reduced motion, stiffness, weakness, spasms, and flare-ups.  After reviewing the Veteran's medical history, the VA examiner provided a current diagnosis of mild thoracic adolescent developmental scoliosis.  Upon physical examination, the examiner indicated that there was no evidence of ankylosis, muscle spasm, atrophy, guarding, weakness, or painful motion of the thoracic musculature.  The examiner noted that there was evidence of tenderness of the right thoracic muscles and asymmetry noted in the right mid thoracic spine and there was evidence of scoliosis.  There was a normal gait.  Range of motion testing revealed forward flexion limited to 90 degrees, with no pain; extension limited to 30 degrees, with no pain; left and right lateral flexion limited to 30 degrees, with no pain; and left and right lateral rotation limited to 30 degrees, with no pain.  The examiner found no evidence of additional functional limitations caused by pain, fatigue, weakness, or lack of endurance following repetitive motion testing.  There was normal sensation of the upper and lower extremities, normal reflexes, and full strength of the upper and lower extremities.  The examiner noted significant effects of the Veteran's condition on her part-time clerical occupation including problems with lifting and carrying, and difficulty with having to sit for prolonged periods.  The examiner indicated that the Veteran's condition did not affect daily activities such as grooming, toileting, dressing, bathing, feeding, or recreation but that it moderately affected traveling, excercising, shopping, and performing chores.  It was also noted that her condition prevented her from participating in sports.

In an October 2007 VA record, a magnetic resonance imaging (MRI) test showed a mid-lumbar levoscoliotic curvature centered at the L3 level.  A review of the MRI scan revealed no evidence of spondylosis or related spondylolisthesis, and normal spinal alignment otherwise.  All of the vertebral bodies were found were of normal height and uniform signal intensity.  The impression offered upon completion of the test was that of lumbar levoscoliosis and early mild degenerative lumbar disc disease, most prominent at L4 to L5.  In another October 2007 VA record, there was a history of scoliosis and low back pain.  The Veteran was noted to have a normal gait.  In a December 2007 VA record, there was a history of scoliosis and low back pain.  The Veteran's gait was normal.  

In another December 2007 VA record, the Veteran reported low back pain of 8/10 that was sharp and constant.  The Veteran denied radiating pain, weakness, and numbness.  On examination, there was tenderness to palpation over the paraspinals, good range of motion in the forward flexion and extension.  There were negative straight leg raise tests, normal deep tendon reflexes, and intact sensation.  In a February 2008 VA record, the Veteran reported low back pain but denied radiation, weakness, and numbness.  There was range of motion within normal limits and 5/5 motor strength.  Straight leg raise testing was negative and there was bilateral lower extremity intact sensation.  In a June 2008 VA peripheral nerves examination, the examiner found that the Veteran's pain was limited to the lumbosacral area and was not radiating.  Neurologic examination was essentially unremarkable.  In an October 2008 VA record, there was a history of scoliosis and low back pain.  

In June 2013, the Veteran presented for another VA thoracolumbar spine examination.  The Veteran reported that she was injured in an in-service motor vehicle accident in 1995 and experienced pain in her neck and right side of the mid and upper low back.  She reported that she experiences flare-ups of pain that impact the function of her thoracolumbar spine and result in her inability to work more than a part-time desk job.  After reviewing the Veteran's claims file, the VA examiner diagnosed with developmental levoscoliosis, thoracolumbar spine strain, and degenerative disc disease of the thoracolumbar spine.  Thereafter, the June 2013 VA examiner measured the range of motion of the Veteran's thoracolumbar spine.  The examiner reported that forward flexion was limited to 80 degrees, extension was limited to 30 degrees or greater, right and left lateral flexion were limited to 30 degrees or greater, and right and left lateral rotation were limited to 30 degrees or greater.  Range of motion measurements taken after repetitive-use testing revealed the same results.  Based on a physical evaluation of the Veteran, the examiner noted that the Veteran's thoracic spine disorder resulted in deformity and less movement than normal and that she had localized tenderness and deformity/hump over her right rib due to scoliosis.  However, the examiner found that the Veteran did not have any functional loss and/or functional impairment of the thoracolumbar spine and that she did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  Likewise, the examiner found normal muscle strength, reflexes, and sensation in all categories tested, and the examiner found no evidence of guarding or muscle spasm of the thoracolumbar spine, muscle atrophy, radicular pain or symptoms of radiculopathy, intervertebral disc syndrome, scars, or any other neurologic abnormalities.  The examiner concluded that the Veteran did not demonstrate painful motion on examination but that her thoracic spine disorder would impact her ability to work by resulting in the Veteran being able to work fewer hours. 

Based on a comprehensive review of the record, the Board finds that the Veteran's service-connected dextroscoliosis of the thoracic spine is adequately compensated by the currently assigned 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  First, the 2007 and 2013 VA examinations found forward flexion to 90 degrees and 80 degrees, respectively.  This is not flexion limited to 30 degrees or less.  Second, as there was full or almost full flexion and full extension and rotation at both examinations, the evidence does not demonstrate any ankylosis of the thoracolumbar spine.  

The Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  The Veteran consistently reported chronic low back pain, but denied stiffness, weakness, spasms, and flare-ups.  The Veteran's gait was normal throughout.  Additionally, although the June 2007 VA examiner found evidence of tenderness, the examiner also found no additional functional limitations caused by pain, fatigue, weakness, or lack of endurance following repetition.  Moreover, the June 2007 examiner indicated that there was no evidence of guarding, weakness, or painful motion of the thoracic musculature.  Likewise, the June 2013 VA examiner found evidence of localized tenderness and deformity on evaluation but ultimately determined that the Veteran did not have any functional loss and/or functional impairment of the thoracolumbar spine and that she did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  The June 2013 VA examiner also found normal muscle strength, reflexes, and sensation in all categories tested.  The examiner noted significant effects of the Veteran's condition on her part-time clerical occupation including problems with lifting and carrying, and difficulty with having to sit for prolonged periods.  The examiner indicated that the Veteran's condition did not affect daily activities such as grooming, toileting, dressing, bathing, feeding, or recreation but that it moderately affected traveling, exercising, shopping, and performing chores.  It was also noted that her condition prevented her from participating in sports.  The June 2013 VA examiner concluded that the Veteran did not demonstrate painful motion on examination but that her thoracic spine disorder would impact her ability to work by resulting in the Veteran being able to work fewer hours.  These limitations are accounted for in the 20 percent evaluation and do not warrant an increased rating for additional functional loss.  Accordingly, a rating in excess of 20 percent is not warranted for additional functional loss.  

The Board further finds that a separate rating is not warranted for any neurological impairment associated with the Veteran's dextroscoliosis of the thoracic spine for the entire rating period on appeal.  Neither of the Veteran's VA examinations found any evidence of radicular pain or any other signs or symptoms due to radiculopathy, and the Veteran's treatment records during this period were also silent as to any neurological impairment or abnormality.  The Veteran denied radiating pain, and at the 2008 VA examination, the neurologic examination was unremarkable.  The 2013 examiner found normal lower extremity sensation and reflexes.  

Finally, the Board has considered whether the Veteran's service-connected dextroscoliosis of the thoracic spine warrants a higher disability evaluation under the Formula for Rating IVDS Based on Incapacitating Episodes.  However, evaluation under this formula is not for application because the June 2013 VA examiner found no evidence of intervertebral disc syndrome of the cervical spine, with incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  As such, the currently assigned 20 percent evaluation under the General Rating Formula represents the greatest degree of impairment shown throughout the appeal period, and there is no basis for staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In deciding the Veteran's claim herein, the Board has considered the issue of whether the schedular evaluation assigned for the Veteran's service-connected dextroscoliosis of the thoracic spine was inadequate.  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture in this case is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected dextroscoliosis of the thoracic spine is evaluated under the rating criteria for lumbosacral and cervical strain under 38 C.F.R. § 4.71a, Diagnostic Code 5237, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's service-connected dextroscoliosis of the thoracic spine - including reduced range of motion, related neurological impairment, and additional functional limitation, if any.  Id.  This diagnostic criteria fully and adequately describes the severity and symptoms exhibited by the Veteran's service-connected dextroscoliosis of the thoracic spine.  Thun, 22 Vet. App. at 115.  During the course of this appeal, the Veteran's service-connected dextroscoliosis of the thoracic spine was manifested by a limitation in forward flexion ranging from 80 and 90 degrees, with no objective evidence of pain; less movement than normal; and localized tenderness.  It was not manifested by forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the manifestations of the service-connected dextroscoliosis of the thoracic spine are congruent with the disability picture represented by the 20 percent disability rating.  A rating in excess of 20 percent is provided for certain manifestations of the Veteran's service-connected dextroscoliosis of the thoracic spine, but the objective medical evidence of record demonstrates that those manifestations are not present here.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

While there have been fluctuations in the manifestations of the Veteran's service-connected dextroscoliosis of the thoracic spine, the evidence shows no distinct periods of time during the course of this appeal during which the dextroscoliosis of the thoracic spine has varied to such an extent that a rating greater or less than the rating assigned herein.  See Hart, 21 Vet. App. at 507.  In summary, the preponderance of the evidence shows that the Veteran's service-connected dextroscoliosis of the thoracic spine warrants an evaluation of 20 percent, but no higher.  Accordingly, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An evaluation in excess of 20 percent for dextroscoliosis of the thoracic spine is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


